DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 12/21/2021 amended claim 1 and cancelled claims 5-7.  Claims 1-4 and 8-9 are pending and rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 8-9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nomoto (US 20180267393 A1).

Regarding claim 2, Nomoto further teaches a heat-dissipating region (534G) of the heat-dissipating member (534) that corresponds to a light modulating element (1G) with a first calorific value among the plurality of light modulating elements (1R, 1B, 1G) is broader than a heat-dissipating region (534R/B) of the heat-dissipating member (534) that corresponds to a light modulating element (1R/B) with a second calorific value smaller than the first calorific value among the plurality of light modulating elements (1R, 1B, 1G; Fig. 12 and 13; [0084]).
Regarding claim 3, Nomoto further teaches the heat-dissipating regions (534R, 534G, 534B) of the heat-dissipating member (534) has areas corresponding respectively to calorific values of the plurality of light modulating elements (1R, 1B, 1G; Fig. 12 and 13; [0084]).
Regarding claim 4, Nomoto further teaches the heat-dissipating member (534) is a radiator including a refrigerant (4) flow channel (7) provided for each of the plurality of light modulating elements (1R, 1B, 1G; Fig. 10-13).
Regarding claim 8, Nomoto further teaches the cooling fan (535) includes a plurality of cooling regions corresponding respectively to the heat-dissipating regions (534R, 534G, 534B) and is arranged with the plurality of cooling regions corresponding to calorific values of the plurality of light modulating elements (1R, 1B, 1G; Fig. 12 and 13; [0084]).
Regarding claim 9, Nomoto further teaches the plurality of light modulating elements (1R, 1B, 1G) is each a liquid crystal display device ([0088]). 

Response to Arguments
Applicant's arguments with respect to claim 1 have been fully considered but are found not persuasive; hence the rejection/s of all pending claims are maintained.
Regarding claim 1, applicant/s argue, 
Nomoto merely discloses the fan (535) is disposed in the radiator (heat-dissipating member) in the projector (Nomoto, [0079], lines 10-13), not “a region where the heat-dissipating region to which the pipe corresponding to the light modulating element for the green light is connected and a blade of the fan face each other is larger than a region where the heat-dissipating region to which the pipe corresponding to the light modulating element for the red light is connected or the heat-dissipating region to which the pipe corresponding to the light modulating element for the blue light is connected and the blade of the fan face each other,” as recited in amended claim 1.  Nomoto does not teach this feature and therefore does not and cannot provide the desirable effects as a result of the limitations as recited. A wind speed is faster in the region where the heat-dissipating region and a blade of the fan face each other than in other regions. For this reason, by virtue of the feature, the light modulating element for the green light that generates a large amount of heat can be efficiently cooled without increasing heat-dissipating members.  (Remarks; p. 5).
Examiner respectfully disagrees.  Nomoto unambiguously teaches 1G produces the most heat of the three modulators; hence the G flow path has a larger air quantity of the fan 535 ([0084]).  As shown in Fig. 12 and 13, 534G takes up the larger surface of the fan 535.
Applicant/s further argue, 

Examiner respectfully disagrees.  The term “distributed” does not limit the flow path of the refrigerant to the respective pipes corresponding to color modulating element.  “Distribute” is defined as: 1) to divide among several or many : APPORTION; 2a) to spread out so as to cover something : SCATTER; 2b) to give out or deliver especially to members of a group; 2c) to place or position so as to be properly apportioned over or throughout an area; 3a) to divide or separate especially into kinds; 3b) to return the units of (something, such as typeset matter) to storage; 4) mathematics : to use in or as an operation so as to be mathematically distributive (see DISTRIBUTIVE sense 3a).  None of the above definitions of “distribute” limits the flow path of 
Finally, applicant/s argue, 
Moreover, Nomoto is silent regarding “the heat-dissipating member includes a heat-dissipating region to which the pipe corresponding to the light modulating element for the green light is connected, a heat-dissipating region to which the pipe corresponding to the light modulating element for the red light is connected, and a heat-dissipating region to which the pipe corresponding to the light modulating element for the blue light is connected.”  (Remarks; p. 6).
Examiner respectfully disagrees.  Fig. 12 and 13 clearly teaches “the heat-dissipating member (534) includes a heat-dissipating region (534G) to which the pipe (7) corresponding to the light modulating element (1G) for the green light is connected, a heat-dissipating region (534R) to which the pipe (7) corresponding to the light modulating element (1R) for the red light is connected, and a heat-dissipating region (534B) to which the pipe (7) corresponding to the light modulating element (1B) for the blue light is connected.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882